Per Curiam. Bassett, C. J.
It is true conveyance bonds are not of those deeds mentioned in the books, but from the necessity of the case are admitted here as such. I have known them given in evidence for plaintiff in ejectment as title papers, and the good of the community requires that they should. It is not necessary to prove the age of them. There is a case in Viner’s Abridgment which brings the time down to twenty-five years. The paper must go to the jury.
N.B. The Chief Justice mentioned the case in Viner to me in the argument. I answered that it had not been so recognized here in practice. But upon looking at the case I was not satisfied that it was so. After going through the evidence on both sides, plaintiff proposed terms of accommodation which were acceded to by defendant. And a juror was drawn, i. e., one was *69taken out of the box and directed not to answer; the rest were called and discharged pro defectu.